EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
In Claim 5, line 4, after the word “seal” replaced the semicolon with a comma.
In Claim 5, line 6, after the word “container” deleted the semicolon.
In Claim 12, line 3, after the word “openings” replaced the semicolon with a comma.
In Claim 12, line 5, after the word “container” deleted the semicolon.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 5-12 are allowed over the closest prior art of record. Genosar et al. (US 2010/0139655) is considered the closest prior art of record.
Regarding Claim 5, Genosar et al. (US’655) teach a method comprising: providing an apparatus comprising: a closable container comprising a mesh material having openings and a seal; wherein when the container is closed, the openings are the only gas in the container and wherein the openings are no more than 150 microns in diameter (2-5 microns) and wherein the openings are the only gaps in the container; placing a powder 56 into a container 50 (Figs. 5a-5b; [0047-0049, 0051]), closing the container (“particles are enclosed,” in a container “drug-containing volume” 50, Figs. 5a-5b and 8; [0051]. US’655 fails to teach forcing a gas through the container to cause particles of the powder to emerge from the container through a mesh.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712